PER CURIAM.
Jason E. Carr appeals the summary dismissal of his motion for postconviction relief pursuant to Florida Rule of Criminal Procedure 3.850, alleging four claims for relief. We affirm because Carr’s- rule 3.850 motion was untimely. Carr filed his rule 3.850 motion more than two years after his April 19, 2002, judgment and sentence became final. See Fla. R.Crim. P. 3.850(b). Carr failed to allege any exceptions to the two-year time limitation provided in rule 3.850.
Affirmed.
KELLY, WALLACE, and LaROSE, JJ., Concur.